FULL TEXT.
PER CURIAM.
Matilda Hoelscher brought an action against Harry J. Boelscher for divorce. There was a hearing of said case January 26, 1927. At the conclusion of the evidence, the court stated: “Divorce will be granted in this case.” The couit did not make an entry at that time.
April 12, 1927, the case was again called for trial, and a number of witnesses were sworn and testified.
On April 15, 1927, the court made an entry dismissing the plaintiff’s petition at her costs.
Counsel argue that the court at the April term should have made an entry nunc pro tunc as to the granting of the divorce in accordance with the statement of the court at the January term. There is no showing that either the court or the clerk at that time attempted to enter on the record any judgment. The opinion of the court was not its judgment. A court speaks through its entry.
The evidence presented a disputed question of fact. It was determined by the trial court. We cannot say that that judgment is manifestly against the weight of the evidence.
The judgment of the Court of Common Pleas of Hamilton County, Ohio, division of domestic relations, is affirmed.
(Hamilton, PJ., Mills and Cushing, JJ., concur.) ’